Citation Nr: 0411126	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-13 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for ischemic heart disease and 
hypertension as secondary to service-connected type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from August 1949 to January 1951 
and from April 1954 to February 1967.

This appeal arises from a May 2002 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department of 
Veterans' Affairs which denied service connection for ischemic 
heart disease and hypertension.


REMAND

The determination has been made that additional development is 
necessary in the current appeal.  There has been a significant 
change in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100).  This law redefines 
the obligations of VA with respect to the duty to notify and 
assist.   A review of the records in this case reflects that the 
veteran has not been provided with adequate notice of VA's duty to 
assist him with substantiating his claim.

In addition, the claims file contains a letter from the Social 
Security Administration, dated January 1989, informing the veteran 
that he was awarded disability benefits.  However, the file does 
not contain the decision awarding the veteran these benefits or 
the medical records on which the decision was based.  Such records 
must be obtained.  Moreover, while it appears that the RO obtained 
a medical opinion from a physician who works on the rating board, 
it is noted that the opinion does not address the question of 
whether the cardiovascular disease in question has been aggravated 
by the service connected diabetes mellitus.  This matter must be 
addressed.  

Accordingly, the Board has no alternative but to defer further 
appellate consideration and this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for the 
following actions:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is completed.  
The RO should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also ensure compliance with VA's 
obligations under the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact the Social Security Administration and 
request that agency to provide copies of any decisions concerning 
the appellant's claim for disability benefits with that agency, as 
well as any medical records utilized in arriving at their 
decision.

3.  Arrangements should be made to have the veteran undergo a 
special cardiovascular examination in order to ascertain the 
nature of his cardiovascular disease.  The claims folder must be 
made available to the examiner for review, following which the 
examiner should render an opinion with respect to the following 
question:  Is it at least as likely as not (50 percent probability 
or more) that the veteran's service connected diabetes mellitus 
either caused the veteran's heart disease, or if not the direct 
cause, aggravated the heart disease.  The examiner should provide 
the rationale for all opinions expressed.

4.  The RO should then readjudicate the issue on appeal.  If the 
determination remains unfavorable to the veteran, he and his 
representative should be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant actions taken on the 
claim for benefits.  The veteran should be given an opportunity to 
respond to the SSOC.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





